Citation Nr: 0635657	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left wrist 
disability; and if so, whether the claim may be granted.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbar strain.

3.  Entitlement to an effective date earlier than June 10, 
2004 for the grant of service connection for lumbar strain.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from September 2004 and January 2005 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the travel board 
hearing, the veteran submitted additional evidence directly 
to the Board accompanied by a signed written waiver of the 
RO's initial consideration of this additional evidence.  

The issues of entitlement to an initial disability evaluation 
in excess of 10 percent for lumbar strain and entitlement to 
an effective date earlier than June 10, 2004 for the grant of 
service connection for lumbar strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for residuals of a broken 
wrist was denied by a June 1986 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the June 1986 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision which denied a claim for 
service connection for residuals of a broken wrist is final. 
38 U.S.C. § 4005 (West 1982); 38 C.F.R. § 3.104, 19.129, 
19.192 (1985).

2.  New and material evidence have not been submitted, and 
the claim of entitlement to service connection for a left 
wrist disability is not reopened.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in July 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2004 letter told him to provide any relevant 
evidence in his possession. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  It also advised 
him that new and material evidence was needed to reopen the 
claim of service connection for a broken left wrist, and by 
advising the veteran of what was necessary to establish 
service connection effectively informed him of what was 
necessary to reopen his claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The veteran was also informed, by information accompanying 
the April 2006 Statement of Case, how VA assigns disability 
ratings and effective dates.   See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any other additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board notes that the 
veteran claims that he injured his wrist in February 1977 at 
Hickman AFB and was treated at the infirmary for a broken 
wrist.  He noted that this fracture should be indicated in 
his medical records.  However, treatment records from Hickman 
AFB are associated with the claims file do not include a 
record of a fractured wrist or any wrist injury in February 
1977.    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in June 1986, the RO denied the veteran's 
claims for service connection for residuals of a broken 
wrist.  The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
4005 (West 1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1985).  
Thus, the June 1986 decision is final.  

The veteran's application to reopen his claim of service 
connection for a broken wrist was received in June 2004.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a September 2004 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for residuals of a broken wrist.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).    

The June 1986 rating decision denied service connection on 
the basis that although the service medical records (SMRs) 
showed complaint of trauma to the left wrist with history of 
having fallen on the wrist while playing ball, the SMRs did 
not document a fracture and the remainder of the SMRs were 
negative for findings for a diagnosis of a left wrist 
disability.    

Thus in order to new and material, the veteran must submit 
evidence of either a fractured wrist in service, a diagnosis 
of a left wrist disability in service, or competent medical 
evidence that a current wrist disability is related to his 
military service.  

Evidence submitted since the June 1986 rating decision 
consists of a December 2004 VA examination, VA treatment 
records from Lyons health care facility, and statements from 
the veteran including testimony presented at the January 2006 
Board hearing.  The December 2004 VA examination report notes 
that the veteran stated that in February 1977, just prior to 
leaving service, he fell and broke his left wrist.  He stated 
that he has had some wrist pain ever since then.  Physical 
examination of his left and right wrists demonstrated flexion 
and extension to 75 degrees and 30 degrees of ulnar and 
radial deviation and indicated no pain with repeat flexion 
and extension.  No crepitus, swelling, or tenderness was 
noted.  X-rays taken of the right wrist was normal, and the 
left wrist showed possible dorsal intercalated segmental 
instability of capitate.  The diagnosis was normal 
examination of the left wrist but the examiner noted that due 
to the veteran's complaints of daily pain, it sounded like 
the pain was due to tendonitis.  The examiner stated that 
because the veteran's wrist exam was normal, he doubted that 
the veteran had a sequela from his left wrist fracture.  

VA treatment records dated from June 2005 to December 2005 
noted a mild synovitis of both wrists, and x-rays noted a 
small bony density in the left radiocarpal joint space which 
was noted to perhaps represent intra-articular loose body.   

While the newly-submitted evidence includes a current 
synovitis diagnosis, the evidence does not show medical 
evidence of a nexus between an in-service injury and the 
current disability.  Thus, while the evidence is new, it is 
not material in that it does not raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  Therefore, the Board finds that the veteran has 
not submitted new and material evidence in order to reopen 
his claim for service connection for a left wrist disability; 
and the claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a left 
wrist disability is denied.


REMAND

With respect to the issue of entitlement to an initial 
disability evaluation in excess of 10 percent for lumbar 
strain, the Board notes that the VA treatment records include 
several instances of acute episodes of increased back pain 
including an instance when the veteran presented with severe 
back pain after shoveling snow in December 2005.  As the most 
recent VA examination for the veteran's lumbar strain 
occurred in December 2004, the Board finds this examination 
is inadequate for rating purposes given the fact that the 
veteran essentially contends that his pain has become more 
severe.  

With respect to the issue of entitlement to an effective date 
earlier than June 10, 2004 for the grant of service 
connection for lumbar strain, the Board notes that the 
veteran's VA Form 9, received by the RO in February 2005, 
included the statement that he applied for compensation for 
his back disability in 1986 and should be compensated since 
he applied in 1986.  The Board accepts this statement as a 
timely Notice of Disagreement with the effective date 
assigned for the grant of service connection for lumbar 
strain as it was received within a year of the January 2005 
Decision Review Officer Decision granting service connection 
for lumbar strain.  However, the RO must now issue a 
Statement of the Case (SOC), and the veteran must be provided 
an opportunity to perfect his appeal as to this issue.  
Therefore, the appropriate Board action is to remand the 
issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a new 
VA examination to ascertain the severity 
of his service connected lumbar strain.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected lumbar strain.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history, 
the examiner should identify all 
impairments affecting the lumbar spine 
and differentiate any impairment caused 
by a disorder other than the service 
connected lumbar strain.
  
2. After ensuring that any actions needed 
to comply with the VCAA has been 
accomplished, the veteran should be 
provided a Statement of the Case as to 
the issue of entitlement to an effective 
date earlier than June 10, 2004, for the 
grant of service connection for lumbar 
strain.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) has 
been accomplished, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


